On Application for Rehearing.
(Feb. 29, 1904.)
PER CURIAM.
The decree in this case is modified so as to leave open the claim of defendant to a deduction of $1 per ton in addition to thé 20 cents per ton already deducted from the $2,115.50 allowed for cane standing-in the field and ivindrowed, under item 3 of the petition, and the case is remanded for further evidence and adjudication on this point, the question toeing as to whether the nondelivery of this cane resulted in any saving to plaintiff.
With this modification of the judgment, the rehearing is refused.